Citation Nr: 0928197	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-24 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling 
for residuals of cold injury to the right upper extremity.

2.  Entitlement to a rating in excess of 20 percent disabling 
for residuals of cold injury to the left upper extremity.

3.  Entitlement to a rating in excess of 20 percent disabling 
for residuals of cold injury to the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1948 to March 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to a rating in excess of 20 
percent disabling for residuals of cold injury to the right 
upper extremity, left upper extremity, and left lower 
extremity.  The Veteran contends that his conditions are more 
severe than contemplated by a 20 percent rating.

The most recent VA Compensation and Pension (C&P) examination 
evaluating the Veteran's residuals of cold injury to the 
right upper extremity, left upper extremity, and left lower 
extremity was performed in June 2007.  In June 2009 the 
Veteran's representative stated that the Veteran continues to 
seek treatment for these disabilities and that the Veteran's 
condition continues to worsen.  The Veteran's treatment 
history indicates that his condition has increased in 
severity over the years.  As the Veteran has claimed his 
disability has worsened, and because of the history of the 
disability increasing in severity, the Board must remand this 
matter to afford the Veteran a contemporaneous VA examination 
to assess the current nature, extent, and severity of his 
residuals of cold injury to the right upper extremity, left 
upper extremity, and left lower extremity.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED to the AMC for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, and severity of his 
residuals of cold injury to the right 
upper extremity, left upper extremity, and 
left lower extremity.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  All indicated 
tests and studies should be performed 
including range of motion tests.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report.

2.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



